DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 1/25/2021 have been fully considered but they are not persuasive.
Applicant argues that “Applicant respectfully traverses these rejections at least because the Kim reference is no longer available as prior art to the above-referenced application. Specifically, as noted above, Applicant has filed, among others, a verified English translation of JP ‘340, which describes the claimed subject matter in its entirety. As such, the earliest priority date of the present application has been perfected to August 27, 2015. On the other hand, Kim was filed on October 27, 2016, and claims priority to U.S. Provisional Patent Application No. 62/246,898 (“Kim Provisional”), filed on October 27, 2015. Applicant notes that because JP ‘340 predates both Kim and Kim Provisional, Kim is no longer available as prior art against the present application” see Remarks, Page 11.
The Examiner respectfully disagrees with the earliest priority date of the present application to be August 27, 2015 for the teachings for which the Kim reference was used because the examiner did not find those teachings in JP ‘340. Thus, the earliest priority date of the present application for the teachings for which Kim reference was used is the filing date of the Application, that is, 2/23/2018 and thus Kim is a valid prior art.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-9 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification of the priority document JP ‘340 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et. al. (US 20160316411 A1, Jung hereinafter) in view of Kim et. al. (US 20170118701 A1, Kim hereinafter). 
Jung discloses “CELL SELECTION METHOD AND MEASUREMENT METHOD FOR CELL RESELECTION” (Title) wherein “FIG. 1 illustrates a wireless communication system to which the present invention is applied” [0012].
Jung’s disclosure comprises the following:

   A user equipment in a mobile communication system including a base station (e.g. Fig. 1, base station (BS) 20) and the user equipment (e.g. Fig. 1, user equipment (UE) 10), the user equipment comprising:
a receiver and a processor (e.g. Note that a UE must have a receiver and a processor to function as a UE),
wherein the receiver receives a plurality of signaling values (e.g. “The UE selects a cell with a highest signal intensity or quality among cells having measured BSs with signal intensities or qualities greater than a specific value (cell selection, S420)” [0085]. Note that the UE must have a selection unit to perform the cell selection and cells having measured BSs with signal intensities or qualities greater than a specific value is associated with a plurality of signaling values) and a maximum transmission power value  (e.g. “P.sub.EMAX is a maximum transmission (Tx) power level (dBm) that a UE may use for transmission in the cell“ [0089]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below) corresponding to the plurality of signaling values respectively from the base station (e.g. “The parameters used in Equations 1 and 2 are broadcast through the system information, and the UE receives the parameters to use as cell selection criteria” [0090], wherein Equations 1 and 2 are provided below. Moreover, “the BS periodically transmits the system information because the system information is information that needs to be known by all UEs within one cell” [0057]),  
wherein the processor selects one signaling value of the plurality of signaling values (e.g. aforesaid selection by the UE), and selects a maximum transmission power value corresponding to the selected signaling value (e.g. aforesaid P.sub.EMAX), 
wherein the processor performs cell selection (e.g. aforesaid cell selection. Note that the UE must have a control unit to perform the determination discussed below) by determining whether at least Equation 1, Srxlev > 0, is satisfied in a cell to be determined in the cell selection (e.g. “Parameters as cell selection criteria used by the UE in the cell selection process are illustrated below in Equation 1. Srxlev > 0 ……[Equation 1]. Here, Srxlev ….. are defined by the following equation. Srxlev = Q.sub.rxlevmeas - (Q.sub.rxlevmin + Q.sub.rxlevminoffset) - Pcompensation ….. [Equation 2]. Srxlev is calculated based on Reference Signal Received Power (RSRP) in the LTE system….. Specifically, in LTE, Srxlev is a cell selection reception (RX) level value (dB), Q.sub.rxlevmeas is a measured cell RX level value (RSRP), Q.sub.rxlevmin is a minimum required RX level in the cell (dBm), Q.sub.rxlevminoffset is an offset to Q.sub.rxlevmeas, and Pcompensation = max(P.sub.EMAX - P.sub.UMAX, 0) (dB), where P.sub.EMAX is a maximum transmission (Tx) power level (dBm) that a UE may use for transmission in the cell and P.sub.UMAX is a maximum RF power (dBm) of a UE according to UE performance…… Equations 1 and 2 show that the UE selects a cell having higher measured signal intensity and quality than specific values determined by the cell providing a service. The parameters used in Equations 1 and 2 are broadcast through the system information, and the UE receives the parameters to use as cell selection criteria” [0086]-[0090]. Note that there are multiple options in the claim and only this option is considered here), Srxlev denoting a cell selection reception level value (e.g. “Srxlev is a cell selection reception (RX) level value (dB)” [0089]), and
wherein
Srxlev in Equation 1 is expressed by Equation 2, Srxlev = Qrxlevmeas - (Qrxlevmin + Qrxlevminoffset) - Pcompensation (e.g. aforesaid Equation 2 [0087]),
Qrxlevmeas in Equation 2 denotes a reception level value measured for the cell to be determined, Qrxlevmin in Equation 2 denotes a minimum reception level required for the cell, Qrxlevminoffset in Equation 2 denotes an offset (e.g. aforesaid Q.sub.rxlevmeas is a measured cell RX level value (RSRP), Q.sub.rxlevmin is a minimum required RX level in the cell (dBm), Q.sub.rxlevminoffset is an offset to Q.sub.rxlevmeas [0089]), 
Pcompensation in Equation 2 is expressed by Equation 3, max(P.sub.EMAX-P.sub.UMAX, 0) (dB) (e.g. aforesaid Pcompensation = max(P.sub.EMAX - P.sub.UMAX, 0)).

It is noted that while disclosing Equation 3, Jung is silent about  a plurality of maximum transmission power values, and Pcompensation in Equation 2 is expressed by …….max(PEMAX1 - PPowerClass, 0) - (min(PEMAX2, PPowerClass) - min(PEMAX1, PPowerClass)), and PEMAX1 in Equation 3 denotes a predetermined maximum transmission power value, PEMAX2 in Equation 3 denotes a maximum transmission power value selected by the processor, and PPowerClass in Equation 3 denotes a maximum output power value based on a power class of the user equipment, which however had been known in the art before the effective filing date of the claimed invention as shown by Kim in a disclosure “METHOD OF PERFORMING CELL SELECTION AND RE-SELECTION USING PMAX PARAMETERS AND SYSTEM ADAPTED THERETO (Title)”, wherein “it is a primary object to provide a method and apparatus that enables user equipment (UE) to perform the cell selection and re-selection using a number of PMAX parameters” [0007].
Kim discloses “a cell selection method of a terminal is provided. The method includes: receiving, from a base station, first maximum power information, PEMAX1, and second maximum power information, PEMAX2, related to the maximum transmission power level of the terminal on the uplink; calculating a compensation parameter, Pcompensation, related to uplink transmission power of the terminal, using the first maximum power information and the second maximum power information; calculating a cell selection reception level value, Srxlev, using the compensation parameter; and selecting a cell based on the calculated cell selection reception level value. Preferably, the first maximum power information and the second maximum power information is contained in system information transmitted from the base station. Preferably, the compensation parameter is calculated by the following Equation 1: Pcompensation = max(PEMAX1- PPowerClass,0) -[min(PEMAX2,PPowerClass) -min(PEMAX1,PPowerClass)] Equation (1)  where Pcompensation denotes the compensation parameter, PEMAX1 denotes the first maximum power information, PEMAX2 denotes the second maximum power information, and PPowerClass denotes the maximum RF output power of the terminal. Preferably, the cell selection reception level value, Srxlev, is calculated by following Equation 2: Srxlev = Qrxlevmeas -(Qrxlevmin + Qrxlevminoffset) - Pcompensation Equation (2) where Srxlev denotes cell selection reception level value, Qrxlevmeas denotes a measured received strength value, and Qrxlevminoffset denotes a power offset value for base stations with priority” [0009]-[0012]. Note that PEMAX1 and PEMAX2 are associated with a plurality of maximum transmission power values.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of calculating the compensation parameter, Pcompensation, related to uplink transmission power of the terminal, using the first maximum power information and the second maximum power information of Kim, with the method of calculating the compensation parameter of Jung so that “the reliability of a Semi-Persistent Scheduling (SPS) activation signal and an SPS deactivation signal in the shared SPS operation” is increased [0008].

(Examiner’s Note: Note that in addition to Kim, Nokia Networks, “Multiple NSD/P-max handling” (Title), R2-153460, 3GPP TSG-RAN WG2 Meeting #91 , also discloses the limitations of the claim for which Kim reference was used. Section 1 of Nokia Networks discloses network provides multiple NS/P-max values).

Regarding claim 9,   A cell selection method which is performed by a user equipment in a mobile communication system including a base station and the user equipment, the cell selection method comprising:
receiving a plurality of signaling values and a plurality of maximum transmission power values corresponding to the plurality of signaling values respectively from the base station, selecting one signaling value of the plurality of signaling values, and selecting a maximum transmission power value corresponding to the selected signaling value; and
performing cell selection by determining whether at least Equation 1, Srxlev > 0, is satisfied in a cell to be determined in the cell selection, Srxlev denoting a cell selection reception level value,
wherein
Srxlev in Equation 1 is expressed by Equation 2, Srxlev = Qrxlevmeas - (Qrxlevmin + Qrxlevminoffset) - Pcompensation,
Qrxlevmeas in Equation 2 denotes a reception level value measured for the cell to be determined, Qrxlevmin in Equation 2 denotes a minimum reception level required for the cell, and Qrxlevminoffset in Equation 2 denotes an offset,
Pcompensation in Equation 2 is expressed by Equation 3, max(PEMAX1 - PPowerclass, 0) - (min(PEMAX2, PPowerClass) - min(PEMAX1, PPowerClass)), and
Pemax1 in Equation 3 denotes a predetermined maximum transmission power value, Pemax2 in Equation 3 denotes a maximum transmission power value selected by the processor, and PPowerClass in Equation 3 denotes a maximum output power value based on a power class of the user equipment (e.g. Note that this claim is similar to claim 7 except that it is a method claim and thus the same reasoning as applied to claim 7 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Jung in view of Kim further discloses the following (Note: unless mentioned otherwise references made below draw to Jung):

Regarding claim 8,   A mobile communication system including a base station and the user equipment according to claim 7, wherein
the base station transmits a plurality of signaling values (e.g. aforesaid plurality of signaling values) and a plurality of maximum transmission power values (e.g. Kim: aforesaid plurality of transmission power value) corresponding to the plurality of signaling values respectively.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et. al. (US 20160316411 A1, Jung hereinafter), and further in view of Kim et. al. (US 20170118701 A1, Kim hereinafter) and Uemura et. al. ( US 20160212663 A1, Uemura hereinafter). 
Jung discloses “CELL SELECTION METHOD AND MEASUREMENT METHOD FOR CELL RESELECTION” (Title) wherein “FIG. 1 illustrates a wireless communication system to which the present invention is applied” [0012].
Jung’s disclosure comprises the following:

Regarding claim 19,   A user equipment (e.g. Fig. 1, user equipment (UE) 10) in a mobile communication system including a base station (e.g. Fig. 1, base station (BS) 20) and the user equipment, the user equipment comprising: 
a receiver and a processor (e.g. Note that a UE must have a receiver to receive signals and a processor to function as the UE) and,
wherein the receiver receives a plurality of signaling values (e.g. “The UE selects a cell with a highest signal intensity or quality among cells having measured BSs with signal intensities or qualities greater than a specific value (cell selection, S420)” [0085]. Note that cells having measured BSs with signal intensities or qualities greater than a specific value is associated with a plurality of signaling values and the UE must have a receiver to receive the signals before selecting a cell) and a maximum transmission power value (e.g. “P.sub.EMAX is a maximum transmission (Tx) power level (dBm) that a UE may use for transmission in the cell“ [0089]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below) corresponding to the plurality of signaling values respectively from the base station (e.g. “The parameters used in Equations 1 and 2 are broadcast through the system information, and the UE receives the parameters to use as cell selection criteria” [0090], wherein Equations 1 and 2 are provided below. Moreover, “the BS periodically transmits the system information because the system information is information that needs to be known by all UEs within one cell” [0057]),
wherein the processor selects one signaling value of the plurality of signaling values, and selects a maximum transmission power value corresponding to the selected signaling value (e.g aforesaid cell selection is based on selecting a signaling value and a maximum transmission power corresponding to the selected signaling value as discussed below in Equation 1),
wherein the processor performs cells selection by determining whether at least Equation 1, Srxlev > 0, is satisfied in a cell to be determined in the cell selection (e.g. “Parameters as cell selection criteria used by the UE in the cell selection process are illustrated below in Equation 1. Srxlev > 0 ……[Equation 1]. Here, Srxlev ….. are defined by the following equation. Srxlev = Q.sub.rxlevmeas - (Q.sub.rxlevmin + Q.sub.rxlevminoffset) - Pcompensation ….. [Equation 2]. Srxlev is calculated based on Reference Signal Received Power (RSRP) in the LTE system….. Specifically, in LTE, Srxlev is a cell selection reception (RX) level value (dB), Q.sub.rxlevmeas is a measured cell RX level value (RSRP), Q.sub.rxlevmin is a minimum required RX level in the cell (dBm), Q.sub.rxlevminoffset is an offset to Q.sub.rxlevmeas, and Pcompensation = max(P.sub.EMAX - P.sub.UMAX, 0) (dB), where P.sub.EMAX is a maximum transmission (Tx) power level (dBm) that a UE may use for transmission in the cell and P.sub.UMAX is a maximum RF power (dBm) of a UE according to UE performance…… Equations 1 and 2 show that the UE selects a cell having higher measured signal intensity and quality than specific values determined by the cell providing a service. The parameters used in Equations 1 and 2 are broadcast through the system information, and the UE receives the parameters to use as cell selection criteria” [0086]-[0090]. Note that there are multiple options in the claim and only this option is considered here), Srxlev denoting a cell selection reception level value (e.g. “Srxlev is a cell selection reception (RX) level value (dB)” [0089]), and 
wherein
Srxlev in Equation 1 is expressed by Equation 2, Srxlev = Qrxlevmeas - (Qrxlevmin + Qrxlevminoffset) – Pcompensation (e.g. aforesaid Equation 2 [0087]),
Qrxlevmeas in Equation 2 denotes a reception level value measured for the cell to be determined, Qrxlevmin in Equation 2 denotes a minimum reception level required for the cell, Qrxlevminoffset in Equation 2 denotes an offset (e.g. aforesaid Q.sub.rxlevmeas is a measured cell RX level value (RSRP), Q.sub.rxlevmin is a minimum required RX level in the cell (dBm), Q.sub.rxlevminoffset is an offset to Q.sub.rxlevmeas [0089]), 
Pcompensation in Equation 2 is expressed by Equation 3 max(P.sub.EMAX-P.sub.UMAX, 0) (dB) (e.g. aforesaid Pcompensation = max(P.sub.EMAX - P.sub.UMAX, 0)).

It is noted that while disclosing Equation 3, Jung is silent about  a plurality of maximum transmission power values, and Pcompensation in Equation 2 is expressed by …….max(PEMAX1 - PPowerClass, 0) - (min(PEMAX2, PPowerClass) - min(PEMAX1, PPowerClass)), and PEMAX2 in Equation 3 denotes a predetermined maximum transmission power value, PEMAX2 in Equation 3 denotes a maximum transmission power value selected by the processor, and PPowerClass in Equation 3 denotes a maximum output power value based on a power class of the user equipment, which however had been known in the art before the effective filing date of the claimed invention as shown by Kim in a disclosure “METHOD OF PERFORMING CELL SELECTION AND RE-SELECTION USING PMAX PARAMETERS AND SYSTEM ADAPTED THERETO (Title)”, wherein “it is a primary object to provide a method and apparatus that enables user equipment (UE) to perform the cell selection and re-selection using a number of PMAX parameters” [0007].
Kim discloses “a cell selection method of a terminal is provided. The method includes: receiving, from a base station, first maximum power information, PEMAX1, and second maximum power information, PEMAX2, related to the maximum transmission power level of the terminal on the uplink; calculating a compensation parameter, Pcompensation, related to uplink transmission power of the terminal, using the first maximum power information and the second maximum power information; calculating a cell selection reception level value, Srxlev, using the compensation parameter; and selecting a cell based on the calculated cell selection reception level value. Preferably, the first maximum power information and the second maximum power information is contained in system information transmitted from the base station. Preferably, the compensation parameter is calculated by the following Equation 1: Pcompensation = max(PEMAX1- PPowerClass,0) -[min(PEMAX2,PPowerClass) -min(PEMAX1,PPowerClass)] Equation (1)  where Pcompensation denotes the compensation parameter, PEMAX1 denotes the first maximum power information, PEMAX2 denotes the second maximum power information, and PPowerClass denotes the maximum RF output power of the terminal. Preferably, the cell selection reception level value, Srxlev, is calculated by following Equation 2: Srxlev = Qrxlevmeas -(Qrxlevmin + Qrxlevminoffset) - Pcompensation Equation (2) where Srxlev denotes cell selection reception level value, Qrxlevmeas denotes a measured received strength value, and Qrxlevminoffset denotes a power offset value for base stations with priority” [0009]-[0012]. Note that PEMAX1 and PEMAX2 are associated with a plurality of maximum transmission power values.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of calculating the compensation parameter, Pcompensation, related to uplink transmission power of the terminal, using the first maximum power information and the second maximum power information of Kim, with the method of calculating the compensation parameter of Jung so that “the reliability of a Semi-Persistent Scheduling (SPS) activation signal and an SPS deactivation signal in the shared SPS operation” is increased [0008].

It is noted further that while disclosing Equation 2, Jung is silent about  Srxlev = Qrxlevmeas - (Qrxlevmin + Qrxlevminoffset) - Pcompensation - Qoffsettemp, and Qoffsettemp in Equation 2 denotes a parameter used when a timer expires, which however had been known in the art before the effective filing date of the claimed invention as shown by Uemura in a disclosure “Wireless Terminals, Base Stations, Communication Systems, Communication Methods, and Integrated Circuits” (Title), wherein “The wireless terminal 1 uses criteria for cell-selection evaluation the two below-noted equations (2) defined, using the RSRP measurement result Q.sub.rxlevmeas and the RSRQ measurement result Q.sub.qualmeas for a cell in question, by: 
S.sub.rxlev=Q.sub.rxlevmeas-(Q.sub.rxlevmin+Q.sub.rxlevminoffset)-P.sub.- compensation 
S.sub.qual=Q.sub.qualmeas-(Q.sub.qualmin+Q.sub.qualminoffset) (2) 
Specifically, the wireless terminal 1 judges a cell in which S.sub.rxlev>0 and S.sub.qual>0 to be a cell fulfilling criteria for the cell-selection evaluation.
Here, for each of the above-noted equations a temporary offset value Q.sub.offsettemp that is applied in cases where the RRC connection establishment procedure has failed a predetermined number of times may be added for a period of time connEstFailOffsetValidity during which the offset value is made valid. The wireless terminal 1 may use these parameters in cases where the temporary offset value Q.sub.offsettemp and its validity period connEstFailOffsetValidity have been notified from the base station 2 in the system information for a cell in question. The criteria for cell-selection evaluation in that case are calculated by the below-noted equations (3) defined respectively by: 
S.sub.rxlev=Q.sub.rxlevmeas-(Q.sub.rxlevmin-Q.sub.rxlevminoffset)-P.sub.- compensation-Q.sub.offsettemp 
S.sub.qual=Q.sub.qualmeas-(Q.sub.qualmin+Q.sub.qualminoffset)-Q.sub.offs- ettemp (3)” [0150]-[0152]. Note that aforesaid offset value for a period of time is associated with a parameter with a timer.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of calculating S.sub.rxlev with Q.sub.offsettemp of Uemura with the Srxlev of Jung so that “efficient selecting of network cells for camping a terminal” [0015] can be enabled.

(Examiner’s Note: Note that in addition to Kim, Nokia Networks, “Multiple NSD/P-max handling” (Title), R2-153460, 3GPP TSG-RAN WG2 Meeting #91 , also discloses the limitations of the claim for which Kim reference was used. Section 1 of Nokia Networks discloses network provides multiple NS/P-max values).

Regarding claim 21,   A cell selection method which is performed by a user equipment in a mobile communication system including a base station and the user equipment, the cell selection method comprising:
receiving a plurality of signaling values and a plurality of maximum transmission power values corresponding to the plurality of signaling values respectively from the base station, selecting one signaling value of the plurality of signaling values, and selecting a maximum transmission power value corresponding to the selected signaling value; and
performing cell selection by determining whether at least Equation 1, Srxlev > 0, is satisfied in a cell to be determined in the cell selection, Srxlev denoting a cell selection reception level value,
wherein 
Srxlev in Equation 1 is expressed by Equation 2, Srxlev = Qrxlevmeas - (Qrxlevmin + Qrxlevminoffset) – Pcompensation - Qoffsettemp,
Qrxlevmeas in Equation 2 denotes a reception level value measured for the cell to be determined, Qrxlevmin in Equation 2 denotes a minimum reception level required for the cell, and Qrxlevminoffset in Equation 2 denotes an offset, and Qoffsettemp in Equation 2 denotes a parameter used when a timer expires,
Pcompensation in Equation 2 is expressed by Equation 3, max(PEMAX1 - PPowerclass, 0) - (min(PEMAX2, PPowerClass) - min(PEMAXl, PPowerClass)), and 
PEMAX1 in Equation 3 denotes a predetermined maximum transmission power value, PEMAX2 in Equation 3 denotes a maximum transmission power value selected by the selection means, and PPowerClass in Equation 3 denotes a maximum output power value based on a power class of the user equipment (e.g. Note that this claim is similar to claim 19 except that it is a method claim and thus the same reasoning as applied to claim 19 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).

Jung in view of Kim and Uemura further discloses the following (Note: uhnless mentioned otherwise references made below draw to Jung):

Regarding claim 20,   A mobile communication system including a base station and the user equipment according to claim 19, wherein
the base station transmits a plurality of signaling values (e.g. aforesaid plurality of signaling values) and a plurality of maximum transmission power values (e.g. Kim: aforesaid plurality of transmission power value) corresponding to the plurality of signaling values respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571 272 9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411